DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 20, a fluid-holding tub having the combination as claimed including a first side support and a second side support, the first and second side supports being carried by the backrest and spaced-apart on opposite sides of a tub length center-line to define a stabilizing trough in which to receive the baby's back to register the baby orthogonally with respect to the seat, upstanding facing inner side walls of the trough being configured to form a structural interference with a baby's hips to resist displacement of the baby's rear end in a width direction of the tub and toward a side edge of the seat, the trough to resist rotation of the baby in a plane approximately parallel to the backrest support surface and about an axis defined by the seat, wherein: the seat has a maximum seat width that is larger than a minimum trough width between the facing inner sidewalls was neither found alone nor rendered obvious by the most relevant prior art of record. In discussing relevant prior art of record, attention is first turned to US Patent 2015/0040309 to Sundberg et al. which shows a fluid-holding tub having side supports (201, 202) carried by a backrest (205) and spaced apart of a tub length center-line to define a stabilizing trough in which to receive a baby’s back to register a baby orthogonally with a seat (204) but fails to show or discuss upstanding facing inner side walls of the trough being configured to form a structural interference with a baby's hips to resist displacement of the baby's rear end in a width direction of the tub and toward a side edge of the seat, the trough to resist rotation of the baby in a plane approximately parallel to the backrest support surface and about an axis defined by the seat, wherein: the seat has a maximum seat width that is larger than a minimum trough width between the facing inner sidewalls. Similarly, US Patent Application Publication 2011/0083261 to Goergen shows a fluid-holding tub (11) having side supports (34) carried by a backrest (31) and spaced apart of a tub length center-line to define a stabilizing trough in which to receive a baby’s back to register a baby orthogonally with a seat (32) but fails to show or discuss upstanding facing inner side walls of the trough being configured to form a structural interference with a baby's hips to resist displacement of the baby's rear end in a width direction of the tub and toward a side edge of the seat, the trough to resist rotation of the baby in a plane approximately parallel to the backrest support surface and about an axis defined by the seat, wherein: the seat has a maximum seat width that is larger than a minimum trough width between the facing inner sidewalls.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754